Citation Nr: 0633740	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for psoriatic 
arthritis, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which continued a 20 
percent disability rating for service-connected psoriatic 
arthritis.  The veteran was afforded a travel Board hearing 
before the undersigned Veterans Law Judge in April 2003.  A 
transcript of the hearing is unavailable, and the veteran was 
so informed and offered another opportunity to appear at a 
personal hearing.  He chose to proceed without another 
hearing.  This issue was remanded in July 2004 for further 
development.  Per a March 2005 rating decision, a 40 percent 
disability rating was assigned, effective December 5, 2001.  
Although an increased rating was granted, the issue remains 
in appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2004, the Board noted that the veteran had raised a 
new claim of service connection for basal cell carcinoma and 
a stomach disorder other than duodenal ulcer.  To date, it 
does not appear that the RO has addressed such claims.  Thus, 
these new claims are referred to the RO for appropriate 
action.  Moreover, in correspondence received in June 2005, 
the veteran claimed entitlement to service connection for 
diminished eyesight, claimed as secondary to his service-
connected disabilities.  This claim is referred to the RO for 
appropriate action.

In July 2004, the Board also referenced an April 2003 claim 
for an increased rating for service-connected duodenal ulcer.  
Such claim was referred to the RO for appropriate action.  
Such claim was addressed in the March 2005 rating decision, 
and an increased 20 percent disability rating was assigned, 
effective December 5, 2001.  A supplemental statement of the 
case was issued in August 2006 that included notice of the 
increased rating.  The Board notes, however, that such issue 
is not currently in appellate status.  The June 2002 rating 
decision denied entitlement to an increased rating for 
service-connected duodenal ulcer.  The veteran filed a notice 
of disagreement as to the disability rating assigned, and a 
statement of the case was issued in October 2002.  The 
veteran filed a substantive appeal in November 2002; however, 
he specifically stated that he was only appealing the issue 
of entitlement to an increased rating for service-connected 
psoriasis.  It appears that at the April 2003 Board hearing, 
the veteran perfected an appeal with regard to the issue of 
entitlement to an increased rating for psoriatic arthritis 
and his testimony was confined to the evaluation of psoriasis 
and psoriatic arthritis.  The veteran never perfected an 
appeal with regard to the issue of entitlement to an 
increased rating for service-connected duodenal ulcer.  In 
July 2004, the Board specifically viewed the April 2003 
submission as a claim for an increased rating for service-
connected duodenal ulcer, not as a continuation of his 
appeal.  Thus, the Board does not have jurisdiction of the 
issue of entitlement to an increased rating for service-
connected duodenal ulcer.


FINDINGS OF FACT

1.  The veteran's psoriatic arthritis is not manifested by 
weight loss and anemia productive of severe impairment of 
health, and does not result in severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.

2.  The veteran's psoriatic arthritis of the cervical spine 
is manifested by forward flexion of 15 degrees during flare-
ups, but with no evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

3.  The veteran's psoriatic arthritis of the right shoulder 
is manifested by objective findings of decreased range of 
motion on forward flexion due to pain, which approximates 
that of limitation of motion of the arm at shoulder level.

4.  The veteran's psoriatic arthritis of the left shoulder is 
manifested by objective findings of decreased range of motion 
on forward flexion due to pain, which approximates that of 
limitation of motion of the arm at shoulder level.

5.  The veteran's right wrist disability is manifested by 
objective findings of psoriatic arthritis, with limitation of 
motion.

6.  The veteran's left wrist disability is manifested by 
objective findings of psoriatic arthritis, with limitation of 
motion.

7.  The veteran's right hand and fingers disability is 
manifested by objective findings of psoriatic arthritis, with 
limitation of motion.

8.  The veteran's left hand and fingers disability is 
manifested by objective findings of psoriatic arthritis, with 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for active process psoriatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5002, 5009 (2006).

2.  The criteria for entitlement to a disability rating of 30 
percent for psoriatic arthritis of the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).

3.  The criteria for entitlement to a disability rating of 20 
percent rating for psoriatic arthritis of the right shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5201, 
5203 (2006).

4.  The criteria for entitlement to a disability rating of 20 
percent rating for psoriatic arthritis of the left shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5201, 
5203 (2006).

5.  The criteria for entitlement to a disability rating of 10 
percent rating for psoriatic arthritis of the right wrist 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5215 
(2006).

6.  The criteria for entitlement to a disability rating of 10 
percent rating for psoriatic arthritis of the left wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5215 
(2006).

7.  The criteria for entitlement to a disability rating of 10 
percent rating for psoriatic arthritis of the right hand and 
fingers have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5009, 
5216-5230 (2006).

8.  The criteria for entitlement to a disability rating of 10 
percent rating for psoriatic arthritis of the left hand and 
fingers have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5009, 
5216-5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims 
Assistance Act of 2000 (VCAA), which has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for In this case, VA satisfied its duties to the 
veteran in a VCAA letter issued in April 2002.  The letter 
predated the June 2002 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
July 2004.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The April 2002 and July 2004 letters 
have clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves an increased rating issue, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
         
As discussed, in the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his increased rating claim, and 
thereafter, in July 2005 was provided with notice of what 
type of information and evidence was need to establish an 
effective date.  Despite the inadequate notice initially 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As will 
be discussed in more detail below, the Board has determined 
that the veteran is entitled to separate disability ratings 
for his psoriatic arthritis.  Therefore, any notice 
deficiency constitutes harmless error (see Bernard, supra), 
as section 5103(a) notice provisions have been satisfied, and 
if the veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the effective date assigned to the award.  Then, more 
detailed obligations arise, the requirements of which are set 
forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. 
at 489.  

As will be discussed in more detail below, the Board has 
determined that the veteran is entitled to separate 
disability ratings per the rating criteria for the specific 
joints involved.  The RO has previously considered whether 
the veteran would be entitled to a higher disability rating 
for chronic residuals of psoriatic arthritis; however, the 
Board notes that the veteran has not received copies of the 
specific schedular criteria for the specific joints involved.  
Despite such insufficient notice, the Board finds that in 
light of the favorable decision as it pertains to the 
separate disability ratings assigned for chronic residuals of 
psoriatic arthritis, and in consideration of the fact that 
this case is advanced on the docket, the Board finds no 
prejudice to the veteran in issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA outpatient treatment records are on file.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded two VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

II.  Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has evaluated the veteran's psoriatic arthritis as 40 
percent disabling under Diagnostic Codes 5002 and 5009.  
Diagnostic Code (DC) 5009 provides that the veteran's 
psoriatic arthritis is to be rated as rheumatoid arthritis 
under DC 5002.  38 C.F.R. § 4.71a, DC 5009.  DC 5002 provides 
that rheumatoid arthritis is to be rated either as an active 
process or based on chronic residuals thereof.

If rated as an active process, a 20 percent evaluation is 
assignable when there are one or two exacerbations yearly in 
a well-established diagnosis.  A 40 percent evaluation is 
assignable when symptom combinations are productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times yearly.  A 60 percent 
evaluation is assignable for less than criteria for 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times yearly or a less number over 
prolonged periods.  A 100 percent evaluation is assignable 
when there are constitutional symptoms associated with active 
joint involvement, totally incapacitating.  38 C.F.R. § 
4.71a, DC 5002.

If rated based on chronic residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, the rating 
should be under the appropriate DC for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
DC, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by such 
limitation of motion, to be combined, not added under DC 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5002.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation is to be assigned.  38 C.F.R. 
§ 4.71a, DC 5002, Note.

A May 2002 VA examination reflects a finding of psoriatic 
arthritis of the neck, shoulder, wrist and hand.  There was 
no swelling, heat, redness, instability, or fatigability.  He 
reported flare-up of the joint disease with cold weather and 
use of joints.  Precipitating factors were the activation of 
psoriasis.  He denied the use of a crutch, brace, or cane.  
He denied any surgery or injury of the joint.  There was no 
dislocation or subluxation.  Forward flexion of the cervical 
spine was 25 degrees, backward extension was 25 degrees, 
lateral flexion to the right and left was 30 degrees, and 
rotation to the right and left was 45 degrees.  Examination 
of the shoulder revealed abduction and adduction of the right 
and the left shoulder of 180 degrees and 45 degrees.  Flexion 
and extension were 90 degrees and 45 degrees, respectively.  
Internal and external rotation was 45 degrees and 40 degrees.  
Examination of the wrist, hand and finger revealed flexion 
and extension of the wrist 80 degrees and 70 degrees; ulnar 
deviation and lateral deviation of 30 degrees to 20 degrees; 
finger abduction and adduction of 20 degrees and 0 degrees; 
palmar abduction and adduction of 50 degrees and 0 degrees of 
the right and left hand.  There was no limitation of movement 
of the joints.  There was no lack of endurance of the joints.  
He had painful motion of the right and left hand joint.  
There was no tenderness of the shoulder and back.  He had no 
gait disturbance.  There was no ankylosis present.  He had no 
prosthesis of the right and left shoulder, or right and left 
hand, or on the neck joint.  An x-ray examination of the 
cervical spine showed osteopenia and degenerative joint 
disease.  An x-ray examination of the shoulders showed 
osteopenia.  An x-ray examination of the hands and wrists 
showed osteopenia.  An x-ray examination of the femurs showed 
osteopenia.

On examination in September 2004, the veteran complained of 
shoulder, neck and hand pain, and swelling, heat and redness 
of both hands, and also stiffness of the neck and pain of 
both legs.  He did not use any assistive devices.  He could 
not rotate his neck without pain.  He could not hold objects 
for a long period of time because of the pain and swelling of 
both hands.  The examiner acknowledged the range of motion 
findings in the May 2002 VA examination.  On physical 
examination, the joints of the neck, shoulder, hands and 
wrists were painful on motion, and there was additional 
limitation following repetitive use of the neck, shoulder, 
and hands.  The limitations were secondary to the pain.  The 
examiner also opined that he had additional limitation during 
the flare-ups with the extension and flexion of the neck 
reduced by 10 degrees because of the pain and flexion and 
extension of the shoulder reduced to 70 degrees and 30 
degrees because of pain.  The flexion and extension of the 
wrist were reduced to 70 degrees and 60 degrees because of 
pain.  The flare-ups occurred more frequently than before.  
There was no instability of the knees.  The examination 
report also reflected no weight gain or loss, and no anemia.  
The diagnosis was osteopenia and degenerative joint disease 
of the neck, shoulder, hands and wrists.  The examiner noted 
that the veteran had had 1 or 2 incapacitating episodes in 
the past 12 months where he could not move his neck or 
shoulders at all or move his hands because of psoriatic 
arthritis flare-ups.  The examiner described his psoriatic 
arthritis as moderately severe.  The examiner noted that the 
veteran was taking the following medications:  Dovonex, 
hydrocortisone, sodium sulfacetamide, calcipotriene topical 
solution, and fluconazole.  He was not taking any 
corticosteroids systemically, light therapy, UVV, PUVA, or 
electron-beam therapy.

VA outpatient treatment records from 2001 to 2005 showed 
findings consistent with those reflected on the compensation 
examinations.

An evaluation in excess of 40 percent is not assignable for 
psoriatic arthritis as an active process under DC 5002, 
because the objective medical evidence does not reflect any 
findings of weight loss or anemia, nor has the veteran 
sustained severely incapacitating exacerbations occurring 4 
or more times per year.  As reflected, at the most recent VA 
examination the examiner noted 1 or 2 incapacitating episodes 
over the past 12 months due to flare-ups of his psoriatic 
arthritis.  

As will be discussed in detail below, the Board does find, 
however, that an increased evaluation is warranted based on 
chronic residuals.  As previously indicated, such residuals, 
including limitation of motion, painful motion, swelling and 
ankylosis, are to be rated under the appropriate diagnostic 
codes for the specific joint involved.  Where, however, such 
limitation of motion is noncompensable, a 10 percent 
evaluation is assignable for each major joint or group of 
minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.  

Cervical spine

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

In consideration of the old and new rating criteria of the 
spine, the Board finds that the objective medical evidence 
supports a 30 percent disability rating for limitation of 
motion of the cervical spine under the old diagnostic code 
5290 and the new general rating formula.  Such rating is 
warranted based on the May 2002 examination findings of 
forward flexion to 25 degrees and extension to 25 degrees, 
combined with the September 2004 examiner's findings of 
additional limitation of 10 degrees of flexion and extension 
during flare-ups.  

A disability rating in excess of 30 percent is not warranted 
under the old criteria, as the objective evidence does not 
reflect a finding of ankylosis of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).  With regard 
to rating the veteran's spine disability under the criteria 
for intervertebral disc syndrome, in effect until September 
22, 2002, the objective evidence does not reflect a finding 
of any symptomatology related to intervertebral disc syndrome 
or any neurological impairment.  Moreover, there is no 
indication that the veteran has had severe or recurring 
attacks with intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 30 percent is also not warranted.  A higher rating of 40 
percent is not warranted, as there have been no objective 
findings of unfavorable ankylosis of the entire cervical 
spine.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of four to six weeks.  As such, a 
disability rating in excess of 30 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 30 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Likewise, there is no evidence of 
record showing that the veteran has been frequently 
hospitalized due to his psoriatic arthritis of the cervical 
spine.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the assigned schedular rating and 38 C.F.R. 
§ 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 30 percent is warranted 
for the veteran's psoriatic arthritis of the cervical spine.

Shoulders

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  A 30 percent 
evaluation for the major arm or 20 percent for the minor arm 
requires that motion be limited to midway between the side 
and shoulder level.  A 40 percent evaluation for the major 
arm or 30 percent for the minor arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Normal range of motion of the shoulder 
is as follows:  forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  38 C.F.R. § 4.71a, 
Plate I.

The evidence of record reflects that the veteran is left-
handed, thus the left shoulder is the major joint and the 
right shoulder is the minor joint.

In consideration of the applicable rating criteria of the 
shoulder, the Board finds that the objective medical evidence 
supports separate 20 percent disability ratings for 
limitation of motion of the right and left shoulders.  
Specifically, the Board finds that the veteran has painful 
limitation of motion at the shoulder level, and such supports 
separate 20 percent disability ratings.  At the May 2002 VA 
examination, flexion of the shoulder was to 90 degrees, and 
the September 2004 VA examiner opined that additional 
limitation was present during flare-ups, amounting to a 
reduction of flexion to 70 degrees.  In light of such 
clinical observations, the Board finds that the veteran's 
psoriatic arthritis of the shoulders most closely 
approximates the criteria for a 20 percent evaluation under 
the provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic 
Code 5201).  No basis exists for a higher schedular rating 
under Diagnostic Code 5201 as no limitation of motion was 
noted midway between the side and shoulder level or to 25 
degrees from the side.  The veteran is not entitled to a 
higher rating under any other diagnostic code as he has no 
ankylosis of the shoulders (Diagnostic Code 5200) or 
dislocation or malunion of the shoulders (Diagnostic Code 
5202).

The Board has also considered 38 C.F.R. §§  4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding separate disability evaluations of 
20 percent under Diagnostic Code 5201.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's psoriatic arthritis of the shoulders has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's psoriatic arthritis 
of the shoulders is appropriately compensated by the assigned 
schedular ratings.

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence supports a rating of 20 percent 
for psoriatic arthritis of the right shoulder, and a rating 
of 20 percent for psoriatic arthritis of the left shoulder.

Wrists

Diagnostic Code 5215 allows for a maximum 10 percent 
evaluation which is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion of less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The examination reports of record do reflect some limitation 
of motion of the wrists.  Specifically, at the May 2002 VA 
examination, flexion of the wrist was 80 degrees and 
extension of the wrist was 70 degrees.  Ulnar deviation of 
the wrist was 30 degrees, and lateral deviation of the wrist 
was to 20 degrees.  The September 2004 VA examiner 
acknowledged such findings, and determined that there was 
additional limitation following repetitive use, to include 
flexion of the wrist reduced to 70 degrees, and extension of 
the wrist reduced to 60 degrees due to pain.  In 
consideration of such findings, however, compensable ratings 
based on limitation of motion of the wrist are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Although the limitation of motion is noncompensable under the 
rating criteria for the wrist, under DC 5002, a 10 percent 
disability rating is for application for each such major 
joint affected by limitation of motion.  Thus, the veteran is 
entitled to separate 10 percent disability ratings for 
psoriatic arthritis of the right and left wrists.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding separate 10 percent disability 
ratings under Diagnostic Code 5002.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's psoriatic arthritis of the wrist has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's psoriatic arthritis 
of the wrists is appropriately compensated by the assigned 
schedular ratings.

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence supports a rating of 10 percent 
for psoriatic arthritis of the right wrist, and a rating of 
10 percent for psoriatic arthritis of the left wrist.

Hands

Diagnostic Code 5228 indicates that a noncompensable rating 
is warranted for limitation of motion of either thumb if 
there is a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is warranted for 
limitation of motion of either thumb if there is a gap of one 
to two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.

Diagnostic Code 5230 indicates that any limitation of motion 
of either ring or little finger is noncompensable.

As detailed, VA examination findings reflected finger 
abduction as 20 degrees, and finger adduction as 0 degrees, 
and palmar abduction and adduction as 50 degrees and 0 
degrees, respectively.  There was no limitation of movement 
of the joints, although he had painful motion in the right 
and left hand joints.  The September 2004 examination 
reflected subjective complaints of swelling, heat and redness 
of the hands, and objective findings of pain on motion.  In 
any event, these findings amount to a noncompensable 
disability rating under Diagnostic Code 5228-5230.  Based on 
the objective findings of record, range of motion is 
noncompensable under the limitation of motion provisions for 
the hand and fingers.

Although the limitation of motion is noncompensable under the 
rating criteria for the hands and fingers, under DC 5002, a 
10 percent disability rating is for application for each such 
major joint affected by limitation of motion or group of 
minor joints affected by limitation of motion.  Thus, a 10 
percent disability rating is warranted under Diagnostic Code 
5002 for psoriatic arthritis of the right hand/fingers, and a 
10 percent disability rating is warranted for psoriatic 
arthritis of the left hand/fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  For the purposes of rating disability 
from arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on a parity with 
major joints.  See 38 C.F.R. § 4.45(f).  Thus, the veteran's 
hand and fingers are encompassed as a group of minor joints, 
and are rated as such.  See also 38 C.F.R. § 4.14.  Further, 
the evaluation of the same impairment of function under 
various diagnoses is to be avoided.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).

The Board finds that a rating in excess of 10 percent is not 
warranted under any alternative provision.  The Board has 
reviewed the diagnostic criteria for evaluation of ankylosis; 
however, there has been never been a diagnosis of ankylosis 
with regard to his hands or fingers, thus the Board finds 
that such rating criteria is inapplicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5227.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding separate 10 percent disability 
ratings under Diagnostic Code 5002.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected bilateral hand/fingers 
disabilities has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that the impairment resulting from the veteran's bilateral 
hand/fingers disabilities are appropriately compensated by 
the assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that separate 10 percent disability 
ratings, but no higher, are warranted under Diagnostic Code 
5002 for the veteran's service-connected psoriatic arthritis 
of the left hand/fingers and right hand/fingers disabilities. 

III.  Conclusion

In light of the separate disability ratings assigned for 
chronic residuals of psoriatic arthritis, as detailed 
hereinabove, the Board notes that the 40 percent disability 
rating in effect for the active process may not be combined 
with the residual ratings for limitation of motion.  As the 
disability ratings assigned for chronic residuals constitutes 
a combined higher evaluation, such ratings will effectively 
replace the 40 percent disability rating.  See 38 C.F.R. 
§§ 4.25, 4.71a, Diagnostic Code 5002.  




ORDER

Entitlement to a 30 percent disability rating for psoriatic 
arthritis of the cervical spine is warranted.  Entitlement to 
a 20 percent disability rating for psoriatic arthritis of the 
right shoulder is warranted.  Entitlement to a 20 percent 
disability rating for psoriatic arthritis of the left 
shoulder is warranted.  Entitlement to a 10 percent 
disability rating for psoriatic arthritis of the right wrist 
is warranted.  Entitlement to a 10 percent disability rating 
for psoriatic arthritis of the left wrist is warranted.  
Entitlement to a 10 percent disability rating for psoriatic 
arthritis of the right hand/fingers is warranted.  
Entitlement to a 10 percent disability rating for psoriatic 
arthritis of the left hand/fingers is warranted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


